EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicants’ attorney, Mr. Michael Monaco, on 02/19/2021.

The application has been amended as follows: 

1. (Currently Amended) A method for receiving a streaming from a source device by a sink device in a wireless communication system, the method comprising:
receiving, from the source device, the streaming over a first transport of the sink device based on a protocol that is one of a transmission control protocol (TCP) or a user datagram protocol (UDP);
based on a disconnection of the first transport of the sink device, transmitting, to the source device, a first message for recovery of the first transport of the sink device, the first message including transport related information of the sink device for switching the protocol to the other of the one of the TCP or the UCP;

based on the second message, receiving, from the source device, the streaming over the recovered first transport of the sink device based on the protocol that is switched to the other of the one of the TCP or the UCP upon the recovery of the first transport of the sink device,
wherein the first message is a Real-Time Streaming Protocol (RTSP) M6 request message and the second message is an RTSP M6 response message.


12.  (Cancelled).

15. (Currently Amended) A sink device for receiving a streaming in a wireless communication system, the sink device comprising:
a receiver configured to receive information from an external device;
a transmitter configured to transmit the information to the external device; and
a processor configured to control the receiver and the transmitter,
wherein the processor is configured to:
receive, from a source device, the streaming over a first transport of the sink device based on a protocol that is one of a transmission control protocol (TCP) or a user datagram protocol (UDP);

receive, from the source device, a second message in response to the first message; and
based on the second message, receive, from the source device, the streaming over the first transport of the sink device based on the protocol that is switched to the other of the one of the TCP or the UCP upon the recovery of the first transport,	wherein the first message is a Real-Time Streaming Protocol (RTSP) M6 request message and the second message is an RTSP M6 response message.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446